Exhibit 23 Consent of Independent Registered Public Accounting Firm Hecla Mining Company Capital Accumulation Plan Spokane, Washington We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-176364, 333-195019, and 333-209727) of Hecla Mining Company of our report dated June 22, 2016 relating to the financial statements and supplemental schedule of Hecla Mining Company Capital Accumulation Plan which appear in this Form 11-K for the year ended December 31, 2015. /s/ BDO USA, LLP Spokane, Washington June 22, 2016
